Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15-20 and  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In re claims 5 and 15-16, the phrase “wherein the footrest does not engage the tricycle body” appears to be incomplete and thus, renders the claim indefinite.  The Examiner is unclear whether the the footrest does not engage the tricycle body while the footrest is secured or unsecure to the tricycle body.  To overcome the rejection, the phrase should be written as: wherein the footrest does not engage the tricycle body while the footrest is secured to the tricycle body (three instances).
Claims 17-20, each requires all the limitations of claim 16 and therefore also subjected to the same ground of rejection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 11 and 13-16 (as best understood) are rejected under 35 U.S.C. 102(a1) as being anticipated by Puky Gmbh & Co “Bedienungsanleitung CAT – Dreirad” (hereinafter D1).
In re claim 7, D1 discloses all of the structural as claimed a footrest for a tricycle, the tricycle having a fork rotatably securing a front wheel, a tricycle body extending distal the fork, and a pair of rear wheels rotatably connected to the tricycle body, the footrest comprising:
a housing having a foot platform and a retaining assembly, the foot platform having a top surface and a bottom surface, the top surface adapted to receive a foot of the user, wherein the retaining assembly is adapted to separately engage at least two of a lower portion of the fork of the tricycle and a crank of the tricycle (see illustration below).
In re claims 8, 11, 13 and 14, D1 discloses all of the claimed limitations.
In re claims 9 and 15 (as best understood) D1 discloses the footrest does not engage the tricycle body while the footrest is secured to the tricycle, only the strap engages to the body.
In re claim 16 (as best understood) D1 discloses a footrest for a tricycle, the tricycle having a fork rotatably securing a front wheel, a tricycle body extending distal the fork, and a pair of rear wheels rotatably connected to the tricycle body, the footrest comprising:
a housing having a foot platform and a retaining assembly, the foot platform having a top surface and a bottom surface, the top surface adapted to receive a foot of the user, wherein the retaining assembly is adapted to separately engage one of (emphasis added) the fork of the tricycle,  
In re claim 17-18, D1 discloses all of the claimed limitations.
In re claim 19, D1 discloses the retaining assembly further comprises a connection member for engaging the fender or an upper portion of the fork (emphasis added).


    PNG
    media_image1.png
    862
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1034
    1363
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    995
    1004
    media_image3.png
    Greyscale


Allowable Subject Matter
         Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
         Claim 20 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action for claim 16 and to include all of the limitations of the base claim and any intervening claims.  


Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claim 1: The prior art to D1 teaches the general background of the claimed invention. However, D1 does not teach a footrest for a tricycle, comprising:
a housing having a foot platform having a top surface and a bottom surface, the top surface adapted to receive a foot of the user, the foot platform having a U-shaped configuration with an opening to receive a front wheel of the tricycle, a raised sidewall extending from the foot platform, the raised sidewall extending around a portion of a perimeter of the opening in a U-shaped configuration, the raised sidewall having an inner surface and an outer surface, and a retaining assembly, wherein the retaining assembly is adapted to be separately secured to a lower portion of a fork of the tricycle, a crank of the tricycle, and one of a fender for the front wheel of the tricycle and an upper portion of the fork (emphasis added).




Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/               Primary Examiner, Art Unit 3611